—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered December 1, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Herring, 83 NY2d 780; People v Manini, 79 NY2d 561; People v Lam Lek Chong, 45 NY2d 64; People v Dean, 200 AD2d 582). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of *577guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
It was not error for the court to deny the defendant’s request to charge the jury on the agency defense since there was no reasonable view of the evidence which warranted such charge (see, People v Herring, 83 NY2d 780, supra; People v Argibay, 45 NY2d 45; People v Roche, 45 NY2d 78, cert denied 439 US 958).
The defendant’s remaining contentions are without merit. Thompson, J. P., Altman, Krausman and Goldstein, JJ., concur.